Per Curiam. The appellee has filed a motion to dismiss this appeal because of appellant’s failure to file her brief when due. Appellant’s response states that she did not receive a briefing schedule from the clerk’s office and she requests that a new briefing schedule be established and she be allowed to file her brief in accordance with that schedule. We deny the appellee’s motion to dismiss the appeal and grant appellant twenty (20) days in which to file her brief. We note, however, a recent tendency on the part of appellants to overlook Supreme Court and Court of Appeals Rule 7 which provides that in all civil cases the appellant’s abstract and brief shall be filed within forty (40) days of lodging the record on appeal. We also note an increasing tendency to overlook the provision of Rule 7 that requires the appellee’s brief to be filed within thirty (30) days after the appellant’s brief has been filed even if the appellant’s brief is filed early. These time periods are fixed by the rule and do not depend upon notification by the clerk of the court. Therefore, it is important that the bar keep these provisions in mind.